Title: C. W. F. Dumas to the Commissioners, 3 August 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       
        3 August 1778
       
      
      J’ai eu l’honneur de vous envoyer copie de la Lettre que j’aiécrite à Mr. Van Berkel Pensionaire d’Amsterdam le 27 du mois passé. Il m’a répondu ce qui suit de l’endroit òu il est allé passer l’Eté, peu éloigné d’Amsterdam.
      
       
        
         
          Herreschans 31e. Juillet 1778
          “Monsieur
         
         Je vous ai bien de l’Obligation, pour la bonté que vous avez eue de m’envoyer la Copie du Traité d’Amitié et de Commerce, conclu entre la France et les Etats-Unis de l’Amérique. Et comme ç’a été à la requisition des Plénipotentiaries des dits Etats, oserois-je vous prier, de témoigner à ces Messieurs la reconnais sance de la Regence d’Amsterdam en général, et la mienne en particulier, pour cette marque de distinction: Que nous espérons, que les circonstances permettront bientôt, de donner des marques de la haute estime que nous avons pour la Nouvelle République, visiblement érigée par le secours de la Providence, pendant que l’Esprit de despotisme est domté; et que nous desirons de faire des liaisons d’Amitié et de Commerce entre les Sujets réciproques, qui Soient durables jusqu’à la fin des Siecles: Que ce qui m’afflige, c’est qu’il n’est pas dans notre pouvoir, de faire agir les autres membres du Gouvernement comme nous voudrions; dans lequel cas la République se seroit déjà comportée d’une autre façon. Mais je suis persuadé que les Américains sont trop sages, pour ne pas en pénétrer les véritables causes, et pour attribuer l’inaction de Leurs Hautes Puissances, jusqu’à-présent, à undéfaut d’estime et d’affection pour les Etats-Unis. Cette République est encore remplie de gens qui pensent comme il faut: Mais il se trouve ici, comme ailleurs, des partisans d’un (certain) systême, qui, soit par leur ignorance et stupidité, soit par la méchanceté de leur coeur, et des vues abominables, empêchent les gens de bien d’avancer autant qu’ils voudroient.
         Je m’attends à des nouvelles considérables dans les circonstances actuelles de l’Europe; et je m’impatiente d’en recevoir qui soient de bonne influence sur l’affaire en question.
         Je prendrai garde que le susdit Traité n’entre pas en mauvaises mains, et qu’il ne s’en fasse point de Copie avant le temps. Je suis avec beaucoup de considèration Monsieur Votre trèshumble serviteur
         
          Signé E. F. Van Berckel.”
          Adresse: Mr. Dumasà La Haie
         
        
       
      
      
      Cette Lettre a paru très importante à S. E. Mr. l’Ambassadeur de France à qui je la communiquai tout de suite Samedi passé. Il en fit prendre Copie, ainsi que de la mienne du 27, a qui elle répond, pour les envoyer en Cour ce même ordinaire-ci; et il m’a fort recommandé, de ne pas manquer de vous en envoyer aussi une Copie aujourd’hui. Je suis toujours avec le plus respectueux dévouement Messieurs Votre très humble & très obéissant serviteur
      
       Dumas
      
      
       P.S. cette Lettre étoit écrite hier 3e lorsque Mr. l’Ambassadeur de France ma fait chercher après 8 h. de soir, pour m’en communiquer une que Mr. le Chev. Grand avoit reçue le même jour à 10 h. du matin écrite du 3ie. Juillet à 11 heures du soir de Paris par Mr. son frere, pour lui annoncer l’importante nouvelle de la victoire remportée par Mr. le Cte. d’Orvilliers sur Mr. Keppel. Je vous en felicite, Messieurs, de tout mon coeur. Cela vient fort à propos pour nous ici.
      
     